Citation Nr: 1341070	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a liver disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from March 1998 to April 1998 and from February 2000 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2009, the Veteran indicated that he wanted hearings at the RO before the Board.  In January 2010 correspondence, the Veteran withdrew the request for a hearing before the Board.  38 C.F.R. § 20.704(e) (2013).  

This appeal was remanded by the Board in June 2011 and June 2012, each time to obtain a medical opinion.  As the most recently obtained medical opinion remained incomplete, in August 2013, the Board requested a Veterans Health Administration (VHA) opinion regarding the Veteran's claim.  The Board received the opinion in October 2013.  A copy of that VHA opinion was sent to the Veteran in November 2013.  At that time, the Board advised him that he had 60 days to submit additional evidence in connection with his claim.  In correspondence received later that month, the Veteran indicated that he had no further argument or evidence to submit.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his liver disorder, diagnosed as nonalcoholic fatty liver with steatohepatitis, is the result of or proximately due to his service-connected hypertension.




CONCLUSION OF LAW

The criteria for service connection for nonalcoholic fatty liver with steatohepatitis, as secondary to the service-connected hypertension, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In this appeal, the Veteran contends that his current liver disorder is related to service because he began to experience symptoms of a liver disorder shortly after active duty.  In addition, he maintains that the medication that he uses to treat his service-connected disabilities caused his current liver disorder.  Service connection has been granted for bilateral patellar tracking disease of the knees and hypertension.  At the January 2010 hearing before a DRO, the Veteran reported that he sought treatment almost immediately after service, but could not get an appointment for almost six months, and that he found out about his liver problems in 2004.

Service medical records show no evidence of complaints of, treatment for, or findings of a liver disorder.  

Post-service medical records first note liver problems, to include a fatty and enlarged liver, in November 2005, one and a half years after service discharge.  An April 2009 biopsy report shows a diagnosis of steatohepatitis.

At a September 2008 VA liver examination, the examiner diagnosed a fatty liver, but provided no opinion regarding a relationship between the liver disorder and service or either of the service-connected knee disorders.  As the examiner provided no medical nexus opinion, the Board remanded the appeal to obtain one. 

At a July 2011 VA examination, the examiner diagnosed nonalcoholic steatohepatitis, and opined that the disorder was not caused by or a result of the Veteran's service.  In a May 2012 addendum, the examiner opined that the Veteran's liver disorder was not due to or caused by his service-connected hypertension or his use of pain medication for his service-connected bilateral knee disability.  The examiner explained that the medical literature showed no such relationship.  As the examiner did not address whether medications for the service-connected knee and hypertension disabilities had aggravated the liver disorder, the Board requested a VHA opinion, which was obtained in October 2013.

Although the VHA opinion does not indicate whether the Veteran's liver disorder was aggravated by the service-connected knee or hypertension disability, the Board finds that the opinion indicates a causal relationship between the liver disorder and hypertension.  In that regard, the physician noted that nonalcoholic fatty liver with steatohepatitis is associated with features of metabolic syndrome, which can lead to organic consequences like fatty liver, and the features of metabolic syndrome which can lead to fatty liver include hypertension.  The physician further noted that 30 percent of fatty liver patients have diagnoses of hypertension or are treated for it.  The physician's opinion was also based on a review of the medical literature.

While the VA examiner stated that there is no relationship between the Veteran's liver disorder and his hypertension, the VHA physician indicated that there was a relationship between the Veteran's underlying medical condition of metabolic syndrome and hypertension.  The Board notes that the VHA physician did not opine that the Veteran's hypertension caused his liver disorder and indicated that only 30 percent of people with hypertension develop a fatty liver.  However, the Veteran also provided credible testimony that although his liver disability was not diagnosed until one and a half years after service, he experienced the symptomatology prior to that and it took him some time to get a medical appointment for the condition to be diagnosed.

Resolving reasonable doubt in the Veteran's favor, the Board finds that his liver disorder, diagnosed as nonalcoholic fatty liver with steatohepatitis, is proximately due to or the result of his service-connected hypertension.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for nonalcoholic fatty liver with steatohepatitis, as secondary to the service-connected hypertension, is warranted.  


ORDER

Service connection for nonalcoholic fatty liver with steatohepatitis, secondary to the service-connected hypertension, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


